Exhibit 10.1

AMENDMENT NO. 5 TO STOCKHOLDERS AGREEMENT

This AMENDMENT NO. 5 TO STOCKHOLDERS AGREEMENT (this “Amendment”) is made and
entered into as of December 4, 2013 by and among TD Ameritrade Holding
Corporation (the “Company”), the stockholders of the Company listed on the
signature pages hereto under the heading “R Parties” (collectively, the “R
Parties”), The Toronto-Dominion Bank, a Canadian chartered bank (“TD Bank”) and
TD Luxembourg International Holdings S.à r.l., a Luxembourg company and a
direct, wholly-owned subsidiary of TD Bank (“TD Lux,” and collectively with TD
Bank, “TD”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Stockholders Agreement (defined below).

RECITALS

WHEREAS, the Company, the R Parties and TD Bank are parties to that certain
Stockholders Agreement, dated as of June 22, 2005, as amended (the “Stockholders
Agreement”);

WHEREAS, TD Lux has become an owner of record of shares of Common Stock; and

WHEREAS, in accordance with Section 6.4 of the Stockholders Agreement, each of
TD, the R Parties and the Outside Independent Directors Committee has approved
this Amendment and the transactions contemplated hereby.

NOW THEREFORE, in consideration of the foregoing, and of the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1. Amendment to Section 1.1 (Certain Defined Terms). Section 1.1 of
the Stockholders Agreement is hereby amended, effective from and after
January 24, 2016, as follows:

(a) To amend and restate the definition of “TD Ownership Limitation Percentage”
in its entirety to read as follows:

“TD Ownership Limitation Percentage” means (i) prior to the third anniversary of
the Closing, 39.9% of the Total Voting Power and (ii) from and after the third
anniversary of the Closing, 45% of the Total Voting Power (in each case assuming
the exercise, conversion or exchange of all outstanding In-the-Money options and
other convertible, exercisable or exchangeable Voting Securities Beneficially
Owned by TD but not by any other Person); provided that in calculating the
number of Voting Securities Beneficially Owned by TD for purposes of this
definition, all Ordinary Course Securities shall be excluded, to the extent such
Ordinary Course Securities do not exceed 2.0% of all Voting Securities then
outstanding.



--------------------------------------------------------------------------------

(b) To add the following definition after the definition of “TD Ownership
Limitation Percentage”:

“Termination Date Excess Shares” has the meaning set forth in Section 2.1(e).”

Section 1.2. Amendment to Section 2.1 (General Limitation on Acquisition of
Additional Voting Securities). Section 2.1 of the Stockholders Agreement is
hereby amended, effective from and after January 24, 2016, as follows:

(a) To amend Section 2.1(c) by replacing the words “in each case” in the
parenthetical in the first sentence thereof with the words “in the case of the R
Parties”.

(b) To add the following new subsections after Section 2.1(d) of the
Stockholders Agreement:

“(e) Notwithstanding any other provision of this Agreement, to the extent any
repurchases of Common Stock by the Company cause the Voting Securities
Beneficially Owned by TD to exceed the TD Ownership Limitation Percentage, TD
shall use reasonable efforts to sell or dispose of such Voting Securities that
exceed the TD Ownership Limitation Percentage, subject to the limitations set
forth in clauses (i) and (ii) of the parenthetical to Section 2.1(c) and subject
also to TD’s commercial judgment as to optimal timing, amount and method of
sales with a view to maximizing proceeds from any such sales (it being
understood that TD shall have no absolute obligation pursuant to this
Section 2.1(e) to reduce the number of Voting Securities Beneficially Owned by
it to a number that results in TD being in compliance with Section 2.1(a)(i)(A)
by the termination of this Agreement). Prior to the termination of this
Agreement, TD agrees that it shall cause such Voting Securities that exceed the
TD Ownership Limitation Percentage as a result of repurchases of Common Stock by
the Company to be voted, on any matter submitted to the holders of the Common
Stock for a vote, in the same proportions as all the outstanding shares of
Common Stock held by holders other than TD and its Affiliates are voted
(including, for the avoidance of doubt, (i) votes which are cast as abstentions,
(ii) shares which are present at any such meeting but are not voted because of a
lack of instructions from the beneficial owners thereof, such as broker
non-votes, and (iii) shares which are not present at any such meeting and
therefore not voted at such meeting). From and after the date of termination of
this Agreement, TD agrees that it shall cause such Voting Securities that exceed
the TD Ownership Limitation Percentage as a result of repurchases of Common
Stock by the Company as of the date of termination of this Agreement (the
“Termination Date Excess Shares”), for so long as TD Beneficially Owns such
Termination Date Excess Shares, to be voted, on any matter submitted to the
holders of the Common Stock for a vote, in the same proportions as all the
outstanding shares of Common Stock held by holders other than TD and its
Affiliates are voted (including, for the avoidance of doubt, (i) votes which are
cast as abstentions, (ii)

 

2



--------------------------------------------------------------------------------

shares which are present at any such meeting but are not voted because of a lack
of instructions from the beneficial owners thereof, such as broker non-votes,
and (iii) shares which are not present at any such meeting and therefore not
voted at such meeting) notwithstanding the termination of the other provisions
of this Agreement (it being understood that the voting requirement for the
Termination Date Excess Shares shall not apply to any other shares that TD may
own following the termination of this Agreement, whether acquired before or
after such termination, and that any Voting Securities sold by TD following the
termination of this Agreement shall be deemed to have been Termination Date
Excess Shares until the amount thereof, if any, shall be reduced to zero).
Notwithstanding anything to the contrary contained herein, in no event shall the
Company repurchase shares of Common Stock that would result in the Voting
Securities Beneficially Owned by TD (including, solely for purposes of this
sentence in this Section 2.1(e), all Ordinary Course Securities held by TD)
representing more than 47% of the Total Voting Power.

(f) Subject to Section 2.1(c), if the Voting Securities Beneficially Owned by TD
equal or exceed the TD Ownership Limitation Percentage and TD Beneficially Owns
Ordinary Course Securities that exceed 1% of the Total Voting Power, then TD
shall promptly (beginning within six (6) months after the date its Ordinary
Course Securities exceed 1% of the Total Voting Power, but subject to the
limitations set forth in clauses (i) and (ii) of the parenthetical to
Section 2.1(c)) sell such Ordinary Course Securities that exceed 1% of the Total
Voting Power to the extent TD has sole or shared voting power over such Ordinary
Course Securities (or, at TD’s sole option, sell an equivalent number of
non-Ordinary Course Securities Beneficially Owned by TD). During the period in
which the Voting Securities Beneficially Owned by TD equal or exceed the TD
Ownership Limitation Percentage and TD Beneficially Owns Ordinary Course
Securities that exceed 1% of the Total Voting Power, TD shall cause a number of
the Voting Securities Beneficially Owned by TD equal to the number of such
Ordinary Course Securities that exceed 1% of the Total Voting Power to be voted,
on any matter submitted to the holders of the Common Stock for a vote, in the
same proportions all the outstanding shares of Common Stock held by holders
other than TD and its Affiliates are voted (including, for the avoidance of
doubt, (i) votes which are cast as abstentions, (ii) shares which are present at
any such meeting but are not voted because of a lack of instructions from the
beneficial owners thereof, such as broker non-votes, and (iii) shares which are
not present at any such meeting and therefore not voted at such meeting).”

Section 1.3. Amendment to Section 5.4 (Non-Competition). Section 5.4 is hereby
amended as follows:

(a) To amend Section 5.4(c) of the Stockholders Agreement by amending and
restating clause (i) thereof in its entirety to read as follows:

“(i) as a result of a business combination transaction approved by the Board and
involving a Person not more than 75% of whose consolidated revenues for its most
recently completed fiscal year were generated by one or more insured

 

3



--------------------------------------------------------------------------------

depository institutions and as to which (A) TD has elected to acquire such
Person’s insured depository institutions at a price mutually agreed between the
Company and TD, (B) the Company divests (or causes the seller to divest)
completely such insured depository institutions before closing, or (C) TD
otherwise consents to the business combination transaction with such Person, or”

(b) To add the following new subsection after Section 5.4(c) of the Stockholders
Agreement:

“(d) As long as the Company is deemed to be a “subsidiary” of TD under the U.S.
Bank Holding Company Act of 1956, as amended from time to time, as such term in
defined in Section 225.2(a) of the Federal Reserve Board’s Regulation Y, the
Company, under the oversight of the Outside Independent Directors Committee,
shall cooperate in good faith and on a reasonable basis with TD to implement
enhanced information sharing and operational protocols to ensure compliance with
U.S. and Canadian banking laws and guidelines as applicable from time to time.
If there is an issue or disagreement regarding the terms of such protocols or
the implementation thereof, then such issue or disagreement will first be
submitted to the management of the Company and TD to reach agreement, and if not
resolved by the management of the Company and TD, such issue or disagreement
shall then be submitted to Chief Executive Officers of the Company and TD (or
their designees, who shall be executive officers of the Company and TD). If the
respective Chief Executive Officers or their designees do not reach agreement,
such issue or disagreement shall be reviewed and resolved jointly by the Outside
Independent Directors Committee and TD. In each case, the parties involved shall
use all reasonable best efforts to reach mutual agreement on such issue or
disagreement consistent with applicable laws and regulations.”

Section 1.4. Amendment to Section 6.3 (Termination). Section 6.3(c) of the
Stockholders Agreement is hereby amended by amending and restating clause
(ii) in the first sentence thereof in its entirety to read as follows:

“(ii) January 24, 2021,”.

Section 1.5. R Parties. Effective as of January 24, 2016, the R Parties shall be
removed as parties to the Stockholders Agreement, all references to the R
Parties in the Stockholders Agreement shall be deleted and all of their rights
and obligations thereunder, and any obligations to them thereunder, shall
terminate without any further action by any of the parties hereto (and the R
Parties irrevocably waive, from and after such date, any related rights they may
have in their capacity as R Parties under the Restated Charter, including
without limitation pursuant to Article VI, paragraph (a)(ii) thereof). Without
limiting the foregoing, the R Parties shall take all necessary action to cause
any R Directors then on the Board to resign or be removed from the Board (and
the R Parties shall vote all the shares of Common Stock they Beneficially Own,
if necessary, to effect such removal), effective as of the day before the annual
meeting of the Company’s stockholders occurring in 2016.

 

4



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.1. Continued Effect of Original Agreement. As amended hereby, the
Stockholders Agreement as heretofore amended is hereby ratified and confirmed
and agreed to by all of the parties hereto and continues in full force and
effect. Without limiting the foregoing, Amendments Nos. 3 and 4 to the
Stockholders Agreement shall remain in full force and effect. For the avoidance
of doubt, it is understood and agreed that no provision of Section 1.1 or 1.2 of
this Amendment shall take effect until January 24, 2016. Without limiting the
foregoing, the parties agree that the provisions of that certain letter
agreement, dated May 16, 2011 (the “2011 Letter Agreement”), shall remain in
full force and effect until January 24, 2016. All references in the Stockholders
Agreement to the “Agreement” shall be read as references to the Stockholder s
Agreement, as amended by this Amendment and as it may be further amended,
supplemented, restated or otherwise modified from time to time.

Section 2.2. Counterparts. This Amendment may be executed by facsimile in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

Section 2.3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (except to the extent that
mandatory provisions of federal law are applicable), without giving effect to
the principles of conflicts of law, and shall be binding upon the successors and
assigns of the parties.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

COMPANY: TD AMERITRADE HOLDING CORPORATION By:  

/s/ Ellen L.S. Koplow

  Name:   Ellen L.S. Koplow   Title:   Executive Vice President, General    
Counsel & Secretary TD: THE TORONTO-DOMINION BANK By:  

/s/ Norie Campbell

  Name:   Norie Campbell   Title:   Group Head Legal, Compliance, AML & General
Counsel TD LUXEMBOURG INTERNATIONAL HOLDINGS S.À R.L. By:  

/s/ David Sparvell

  Name:   David Sparvell   Title:   Board Manager

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

R PARTIES:

/s/ J. Joe Ricketts

J. Joe Ricketts

/s/ Marlene M. Ricketts

Marlene M. Ricketts MARLENE M. RICKETTS 1994 DYNASTY TRUST By:  

/s/ Alfred Levitt

  Name:   Alfred Levitt for RPTC Inc.   Title:   Trust Officer, RPTC Inc.,
Trustee J. JOE RICKETTS 1996 DYNASTY TRUST By:  

/s/ Alfred Levitt

  Name:   Alfred Levitt for RPTC Inc.   Title:   Trust Officer, RPTC Inc.,
Trustee

 

[Signature Page to Amendment No. 5]